Order entered February 22, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00817-CV

                      IN THE INTEREST OF T.D., A MINOR CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-20368-R

                                           ORDER
       We GRANT appellee’s February 21, 2013 motion to file a brief to the extent that

appellee shall file its brief on or before March 14, 2013. We DENY the motion to the extent

appellee requests that submission of the appeal be postponed.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE